DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas (US 20190244498) in view of Vidya Narayanan (US 20130080457).
Considering claim 14, Dumas teaches a method for estimating a geographical position of a terminal of interest, from a panel of terminals of a wireless communication system, comprising: 
determining, for each terminal of the panel, a time signature comprising values representative of mobility phases of said each terminal measured independently by said each terminal by at least one sensor of said each terminal during a predetermined observation period (Fig.9A, [0179] wireless device tracking system pings and determines the driver's mobile device 902 (e.g., iPhone 6 Plus) and determines a location 904 of the mobile device. The camera system may determine a location 906 of the driver associated with the mobile device. The wireless device tracking system and the camera system can operate independently and with each other in real-time to tracks the driver … wireless device tracking system and the camera system may provide a time stamp and/or date stamp 908a, 908b); 
calculating values of a similarity criterion between the time signatures of the terminals of the panel, a value of the similarity criterion calculated for two terminals of the panel being 
partitioning the terminals of the panel into groups according to the values of the similarity criterion (Fig.9B, [0173], [0181]); and 
estimating the geographical position of the terminal to geolocation data available for at least one other terminal (Fig.9B, [0011], [0110],  [0173], [0181]).
Dumas do not clearly teach the geographical position of the terminal of interest according to geolocation data available for at least one other terminal of a group of interest to which the terminal of interest belongs.
Vidya teaches the geographical position of the terminal of interest according to geolocation data available for at least one other terminal of a group of interest to which the terminal of interest belongs ([0002], [0061], [0094]-[0095] measurements that are identified in act 314 are used by computer system 120 to identify a user's visit to a place of relevance (POR)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Vidya to Dumas to provide 
Considering claim 15, Dumas and Vidya teach wherein the values measured by said at least one sensor of said each terminal comprise at least one of the following: values measured by a motion sensor; values measured by a temperature sensor; values measured by an atmospheric-pressure sensor; values measured by a luminosity sensor; and values measured by a magnetic-field sensor (Vidya: [0092], [0168]).
Considering claim 16, Dumas and Vidya teach wherein the time signature of said each terminal further comprises radio signatures comprising values representative of quality of radio links existing between said each terminal (mobile device) and one or more base stations of the wireless communication system (such as a cell tower, building wall or structure, a mobile phone mast, or a base station) at a plurality of times during the predetermined observation period, and wherein the similarity criterion is determined relative to the mobility phases and to the radio signatures (Dumas: [0033], [0035] Wi-Fi, Bluetooth, or 5G signals, Fig.9B, [0173], [0181]).
Considering claim 17, Dumas and Vidya teach wherein the similarity criterion is determined according to a weighting factor assigned to a measured value representative of a time between a time of measurement of the value and a time of estimation of the geographical position of the terminal of interest (Dumas: Fig.9B, [0173], [0181], Vidya: [0002], [0061], [0094]-[0095] a location may be identified by the computer system 120 by using one or more of the measurements (e.g., of WiFi traces) to determine whether the user is in the same location).

Considering claim 19, Dumas and Vidya teach wherein the partitioning of the terminals of the panel is performed such that each terminal belongs to a group according to a value of a probability of belonging, the group of interest corresponding to a group for which the value of the probability of belonging of the terminal of interest is the greatest (Dumas: Fig.9B, [0173], [0181], Vidya: [0002], [0061], [0094]-[0095] a location may be identified by the computer system 120 by using one or more of the measurements (e.g., of WiFi traces) to determine whether the user is in the same location).
Considering claim 20, Dumas and Vidya teach wherein the geographical position of the terminal of interest is estimated according to the geolocation data available for the terminals belonging to the groups and according to the values of probability of belongings of the groups (Dumas: Fig.9B, [0173], [0181], Vidya: [0002], [0061], [0081], [0094]-[0095] a location may be identified by the computer system 120 by using one or more of the measurements (e.g., of WiFi traces) to determine whether the user is in the same location).
Considering claim 21, Dumas and Vidya teach wherein the geolocation data of a terminal is a geographical position obtained by a satellite positioning system of the terminal (Dumas: [0035]).
Considering claim 22, Dumas and Vidya teach wherein the geolocation data of a terminal is a radio signature comprising values representative of quality of radio links existing between 
Considering claim 23, Dumas and Vidya teach wherein a geographical position of the terminal is estimated according to the radio signature of the terminal and a reference set comprising radio signatures associated with known geographical positions (Dumas: Fig.9B, [0173], [0181], Vidya: [0002], [0061], [0094]-[0095] a location may be identified by the computer system 120 by using one or more of the measurements (e.g., of WiFi traces) to determine whether the user is in the same location).
Considering claim 24, Dumas and Vidya teach determining a virtual radio signature for the group of interest according to the radio signatures of terminals belonging to the group of interest; and estimating the geographical position of the terminal of interest according to the radio signature and the geolocation data available for said at least one other terminal of the group of interest (Dumas: Fig.9B, [0173], [0181], Vidya: [0002], [0061], [0094]-[0095] a location may be identified by the computer system 120 by using one or more of the measurements (e.g., of WiFi traces) to determine whether the user is in the same location).
Considering claim 25, Dumas and Vidya teach wherein the terminals of the panel of are determined by selecting among a plurality of terminals of the wireless communication system such that said each terminal of the panel is covered by at least one base station of the wireless communication system covering the terminal of interest (Vidya: [0002], [0061], [0094]-[0095] a location may be identified by the computer system 120 by using one or more of the measurements (e.g., of WiFi traces) to determine whether the user is in the same location).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641